Citation Nr: 0521701	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-15 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1965 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


REMAND

The Board notes that the veteran completed numerous VA Form 
21-4142's to authorize VA to obtain the veteran's treatment 
records from specified private healthcare facilities 
regarding the conditions on appeal.  However, it appears as 
though attempts were not made to obtain the veteran's 
treatment records from some of the facilities identified.  
Specifically, the veteran completed a VA Form 21-4142 form 
Advanced Imaging Center in Ocala, Florida, indicating 
treatment there for chronic back pain in March 2001, and from 
Hernando Emergency Clinic and Inverness Hospital in 
Inverness, Florida, indicating treatment on May 24, 1966, for 
a back injury.  Additionally, the veteran submitted VA Form 
21-4142's for University Hospital in Jacksonville, Florida, 
and Wilhelm Primedical Emergency Clinic, also in 
Jacksonville, Florida, indicating treatment for both chronic 
back pain and headaches.  However, the veteran failed to sign 
and date the VA Form 21-4142's for these two facilities.  

After obtaining any necessary releases, VA must attempt to 
obtain the veteran's treatment records from the above-
mentioned facilities.   Furthermore, pursuant to 38 C.F.R. 
§ 3.159(e), the RO must inform the appellant of VA's 
inability to obtain any of the veteran's treatment records.  
   
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Request the veteran's treatment 
records from Advanced Imaging Center in 
Ocala, Florida, Hernando Emergency 
Clinic, Inverness Hospital in Inverness, 
Florida, University Hospital in 
Jacksonville, Florida, and Wilhelm 
Primedical Emergency Clinic, also in 
Jacksonville, Florida.  Once obtained, 
associate the records with the veteran's 
claims folder.  If any requests result in 
a negative response, such is to be noted 
in the claims folder.  The RO must inform 
the appellant of any records that VA was 
unable to obtain.  The letter must inform 
the appellant of what efforts VA made to 
obtain the records and a description of 
any further action VA will take regarding 
the claim, including notifying the 
appellant that VA will decide the claim 
based on the evidence of record unless he 
submits the records himself.  In this 
regard, the appellant should be informed 
that he is ultimately responsible for 
providing the evidence.  
    
2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


